Case 2:20-mj-30006- DUTY ECF No. 4, PagelD. 1 Filed 01/08/20 Page 1 of 5

 

Othe
AUSA: Timothy J. Wyse Telephone: (313) 226-9144
AQ 91 (Rev. L/LL) Criminal Complaint Special Agent: Caleb J. Casselman Telephone: (517) 337-6846

att "UNITED STATES DISTRICT CoURT

 

 

 

for the
we Lye U
Eastern District of Michigan -
United States of America . Fe
vo . | Case: 2:20-mj-30006
Mused Alryashy oo | Assigned To : Unassigned
Assign. Date : 1/8/2020
Description: RE: MUSED
7 ALRYASHY (EOB)
CRIMINAL COMPLAINT |
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of March 2016 through July 2018 in the county of Wayne in the
‘ Eastern District of Michigan , the defendant(s) violated:
Code Section , Offense Description

7 US.C. § 2024(b) Food Stamp Fraud

This criminal complaint is based on these facts:

See Attached Affidavit. .. \

pet

Continued on the attached sheet. Li, Lon A=

Complainant 's signature

Special Agent Caleb J. ‘Casselman:
Printed name and title

Sworn to before me and signed in my presence. ‘ So a \ a,

 

Date: January 8, 2020 _ Judge's signature
~
City and state: Detroit, ML: . David R. Grand, U.S. Magistrate Judge

 

Printed name and title

at
Case 2:20-mj-30006-DUTY ‘ECF No. 1, PagelD.2 Filed 01/08/20 Page 2 of 5

AFFIDAVIT

I, Caleb J. Casselman, duly sworn on oath, state as follows:

1. Lama Special Agent of the United States Department of Agriculture, Office
of Inspector General (USDA-OIG), assigned to the East Lansing, Michigan
sub-office. Prior to this, I was employed as a Deputy Sheriff with
Missaukee County Sheriff’s Department from May 2008 to September 2008
and May 2009 to July 2010. I possess a Bachelor of Criminal Justice degree
from Ferris State University and Master of Criminal Justice degree from
Michigan State University.

2. As part of my duties as a USDA-OIG Special Agent, I conduct
investigations of offenses involving Supplemental Nutrition Assistance
Program (SNAP) fraud, access device fraud, money laundering, wire fraud,

and other financial crimes. I have worked this investigation in conjunction
with Michigan State Police (MSP). This affidavit is based on my personal
knowledge, as well as information obtained from documents, electronic
databases, witnesses, and other law enforcement agents involved in this
investigation. The information contained in this affidavit is provided for the
purpose of establishing probable cause for the search warrant as described
below and does not contain all the details of the case known to me.

3. This affidavit is submitted in support of the Government’s application for
the issuance of a complaint for MUSED MOHAMED ALRYASHY (M.
ALRYASHY) for violations of Title 7 U.S.C.§2024(b), that is, knowingly
acquiring Supplemental Nutrition Assistance Program (SNAP) benefits in a
manner contrary to law, specifically, by purchasing SNAP benefits from
legitimate recipients for less than face value and obtaining full value from
the U.S.D.A. Food and Nutrition Services Agency (FNS) as though the
recipients purchased authorized food products as intended, a form of

- program known as “discounting,” thereby obtaining more than $5,000 in
SNAP funds to which he was not entitled.
Case 2:20-mj-30006-DUTY ECF No. 1, PagelD.3. Filed 01/08/20 Page 3 of 5

us

u

Background: Supplemental Nutrition Assistance Program (SNAP)

. During October 2008, the name of the Federal Food Stamp Program

_ changed to SNAP. Most people continue to refer to the program and related ~
benefits as the Food Stamp Program and food stamp benefits respectively,
and for convenience in this affidavit I will use those terms.

. The Electronic Benefit Transfer (EBT) card is an access device within the
meaning of Title 18 United States Code, Section 1029 (e)(1), in that it is a
card containing a series of numbers, which can be used to obtain eligible
food items under the Food Stamp Act. SNAP is funded by the USDA FNS,
and administered through the State of Michigan Department of Human
Services (DHS). oo '

. To become eligible to participate in the SNAP Program, store owners are

- required to complete, sign, and submit a SNAP Application for Stores form,

‘ (FNS) 252, to the USDA FNS. Stores approved to participate in the SNAP
Program are issued a SNAP authorization number. To access the electronic

- funds on the EBT card, authorized stores are also provided with a “point of
sale device” (POS), which serves to debit the SNAP account of SNAP
beneficiaries in the amount of the eligible food items purchased.

. Pursuant to the Food Stamp Act, recipients are permitted to use SNAP
benefits only for eligible food items. SNAP trarisactions can only take place
at stores authorized by USDA-FNS to accept SNAP benefits. By law,

SNAP benefits cannot be exchanged or redeemed for cash; nor can they be
- used to obtain items such as alcoholic beverages, tobacco, vitamins,
medicines, pet foods or cleaning products.

. In February 2016, USDA- FNS approved Michigan Minimart Food Center,
Inc. to accept SNAP benefits at the business address 8711 Michigan Avenue,
Detroit, Michigan.

_ Redemption Irregularities at Michigan Minimart Food Center.

. After analyzing a SNAP redemption database and conducting a preliminary
SNAP redemption comparison, USDA-OIG in conjunction with the MSP
began an undercover investigation of Michigan Minimart Food Center. The

investigation involved the use of cooperating witnesses (CW’s) equipped —

a
Case 2:20-mj-30006-DUTY ECF No. 1, PagelD.4 Filed 01/08/20 Page 4 of5

with an audio recording device to record transactions and conversations
between the CW’s and Michigan Minimart Food Center personnel. During
the course of our investigation, the CW’s conducted numerous SNAP
trafficking transactions with Michigan Minimart Food Center from August
2016 through July 2018.

10. Based on SNAP redemption activity of similar stores in the same
geographical area, from March 2016 through July 2018, estimates of SNAP
fraud attributed to owners and/or employees of Michigan Minimart Food
Center exceed $640,000 thousand.

The Investigation and Its Findings

11. In January 2017, M. ALRYASHY was present at Michigan Minimart Food
Center when CW’s exchanged SNAP benefits for cash. During the January
2017 undercover operation, AHMED ALRYASHY, son of M. ALRYASHY
had a conversation with M. ALRYASHY before providing cash to the CW’s
in exchange for SNAP benefits. The conversation appears to be in Arabic.

12. Between August 2016 and July 2018, following the same procedure as
described above, the CW’s went into Michigan Minimart Food Center on _
numerous occasions to obtain cash for SNAP benefits. During the
aforementioned transactions and other transactions at Michigan Minimart
Food Center, over $5,000 in SNAP benefits were used by Michigan
Minimart Food Center in exchange for over $2,600 cash and ineligible
items.

13. In August 2018, search warrants were executed related to SNAP trafficking
at Michigan Minimart Food Center, M. ALRYASHY’s residence, and
KHALED ALRYASHY (K. ALRYASHY) residence. M. ALRYASHY was
interviewed and provided a written sworn statement. In pertinent part:

“Since early 2016, Khaled, Ahmed, Ali, and I all exchanged SNAP
EBT benefits for cash. The exchange rate is roughly 50 cents on the
$1.00. On average, these type of transactions happen 5/6 times per
day. I also have bought SNAP EBT cards from customers.”
Case.2:20-mj-30006-DUTY ECF No. 1, PagelD.5 Filed 01/08/20 Page 5 of 5

14. In August 2018 during the execution of the search warrant at M.
ALRYASHY’s residence, more than $13, 000 in n US currency was seized by
investigators.

15. In December 2019, investigators interviewed two previous customers of
Michigan Minimart whom identified M. ALRYASHY for SNAP violations
to include double-charging and credit with SNAP benefits at Michigan
Minimart.

Conclusion
16. Based on the facts presented above, there is probably cause to believe that
MUSED ALRYASHY knowingly violated Title 7US.C. § 2024 (b).

- I declare under penalty of perjury that the forgoing i is true and correct to the
best of my knowledge.

Executed by affiant this 8" day of J anuary, 2020.

oe CASSELMAN)

SPECIAL AGENT
USDA- OFFICE OF INSPECTOR GENERAL

Subscribed and sworn before me this 8" day of January, 2020.

Wy >

DAVID R. GRAND
UNITED STATES MAGISTRATE JUDGE

 
